FREEH, District Judge.
Third-party defendants Pushpinder J. Dhingra, Jet Set Investments Ltd., and A.C. John (Third-party defendants) have asked for reconsideration of their motion to dismiss the Third-party complaint of defendant and Third-party plaintiff Sina Essary. Said motion was denied by the Honorable Mary Johnson Lowe on July 24, 1991. The motion for reconsideration is denied.
The allegations contained in Essary’s affidavit filed on May 7, 1991, detailed a long course of dealing regarding the two subject loans between defendant, Third-party defendants, and plaintiff’s agent Niewenhuis, another Third-party defendant. Although defendant could certainly proceed separately against Third-party defendants, joinder in this case will facilitate judicial economy and promote the interests of justice.
The Third-party complaint against Jet Set Investments, Inc., which, according to the parties, filed a Petition for Chapter 11 protection in United States Bankruptcy Court, District of New Jersey on September 4, 1991, is stayed pursuant to Section 362 of the Bankruptcy Code. The case will go forward in all other respects as established by the October 1, 1991 scheduling order.
SO ORDERED.